DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1, 10, 12-14, 20) are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (hereinafter Qiao)(US Publication 2021/0012164 A1)
Re claim 1, Qiao discloses a video processing method, comprising: performing a feature extraction on a plurality of target video frames of a video to be processed through a feature extraction network, to obtain feature maps of the plurality of target video frames (See fig. 2: 201, 202; fig. 4; ¶s 90, 151-154, 159-162 where it teaches extracting features.); performing an action recognition process on the feature maps of the plurality of target video frames through an M-level action recognition network, to obtain action recognition features of the plurality of target video frames, wherein M is an integer greater than or equal to 1 (See fig. 2: 207; ¶s 92, 188-193 where it teaches determining an action category based on the features.); and determining a classification result of the video to be processed according to the action recognition features of the plurality of target video frames. (See fig. 2: 207; ¶s 92, 188-193 where it teaches determining an action category based on the features.)
But the reference of Qiao fails to explicitly teach the action recognition process comprises a spatiotemporal feature extraction process based on the feature maps of the plurality of target video frames, and a motion feature extraction process based on motion difference information between the feature maps of the plurality of target video frames, the action recognition feature comprises spatiotemporal feature information and motion feature information.
However, the reference of Qiao does suggest the action recognition process comprises a spatiotemporal feature extraction process based on the feature maps of the plurality of target video frames, and a motion feature extraction process based on motion difference information between the feature maps of the plurality of target video frames, the action recognition feature comprises spatiotemporal feature information and motion feature information. (See fig. 2: 202, 203; fig. 4; ¶s 154-168 where it teaches determining a spatial feature and a motion flow feature.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Qiao, in the manner as claimed, for the benefit of determining an action category based on both features. (See fig. 2)

Re claim 10, Qiao discloses determining a plurality of target video frames from the video to be processed. (See fig. 2, 4)

Re claim 12, Qiao discloses wherein the video processing method is implemented through a neural network, and the neural network at least comprises the feature extraction network and the M-level action recognition network, the method further comprises: training the neural network by a sample video and a category label of the sample video. (See fig. 7)

Re claim 13, the reference Qiao fails to explicitly teach wherein training the neural network by the sample video and the category label of the sample video comprises: determining a plurality of sample video frames from the sample video, processing the sample video frames through the neural network, to determine a classification result of the sample video; determining a network loss of the neural network according to the classification result and a category label of the sample video; and adjusting network parameters of the neural network according to the network loss.
However, the reference of Qiao does suggest wherein training the neural network by the sample video and the category label of the sample video comprises: determining a plurality of sample video frames from the sample video, processing the sample video frames through the neural network, to determine a classification result of the sample video; determining a network loss of the neural network according to the classification result and a category label of the sample video; and adjusting network parameters of the neural network according to the network loss. (See ¶ 85 where it teaches training a CNN model.  CNN is typically trained using training data and a loss function.  And the loss function is backpropagated in order to adjust/update the weights/parameters of the CNN.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Qiao, in the manner as claimed, for the benefit of adjusting/updating the weighs/parameters of the CNN. 

Claims (14, 20) have been analyzed and rejected w/r to claim 1 above.

Allowable Subject Matter
Claims (2-9, 11, 15-19) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitation in these claims.)
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 25, 2022